Citation Nr: 1019830	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-24 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for claimed bilateral 
hearing loss.  

2.	Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for two missing lower 
teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to March 1971; February 1991 to June 1991; 
March 2003 to December 2003; and June 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the RO.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to the 
exposure to acoustic trauma during the Veteran's extensive 
period of military service.   

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the exposure to acoustic trauma during the 
Veteran's extensive period of military service.  

3.  The Veteran is shown to have undergone the extraction of 
four teeth due to chronic periodontal disease in April 1991, 
less than 180 days after he entered service prior to his 
deployment to the Persian Gulf region.  

4.  The Veteran is shown to have missing replaceable teeth as 
the result of service injury or otherwise due to another 
disease process causing loss of substance of maxilla or 
mandible; impairment of the mandible, loss of a portion of 
the ramus or loss of a portion of maxilla that was sustained 
during service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304(d), 3.307, 3.309 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309 (2009).  

3.  The claim of service connection for two missing lower 
teeth must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.381, 4.150 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

To the extent that action taken hereinbelow as to the issues 
of service-connection for hearing loss and tinnitus is 
favorable, no further discussion of VCAA is required in 
regard to those issues at this time.  

With regard to the issue of service connection for two 
missing lower teeth for the purposes of compensation, the 
Veteran was provided VCAA notice in May 2004 prior to the 
initial adjudication of his claim.  An additional VCAA letter 
was sent in July 2005.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

Thereafter, the Veteran received additional notice pertaining 
to the downstream disability rating and effective date 
elements of his claim with subsequent re-adjudication in a 
November 2008 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Upon review, the Board has concluded that a remand for a 
dental examination of the Veteran and/or a medical nexus 
opinion is not warranted in this case, because the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service 
that would satisfy the criteria of service connection for 
missing teeth for the purposes of compensation.  

All relevant evidence necessary for resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, service personnel records, private medical records, 
VA outpatient treatment reports, "buddy" statement, and lay 
statements and testimony from the Veteran and his 
representative.  

The fact that the Social Security Administration (SSA) 
Records were not obtained for his dental claim is harmless 
given that the decision to grant SSA disability did not 
pertain to his dental condition as evidenced by the award 
letter.  

Rather, in remanding this case back to the RO for further 
development would be an essentially redundant exercise and 
would result only in an additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or to be obtained.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  

The applicable regulations provide that impaired hearing 
shall be considered a disability when the auditory thresholds 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  
38 C.F.R. § 3.385.  

The Veteran seeks service connection for bilateral 
sensorineural hearing loss and tinnitus, asserting that they 
directly related noise exposure during his long service.  

At the hearing in May 2009, the Veteran testified about being 
exposed to loud noises in service.  Specifically, he 
identified loud noise incident to artillery fire, hand 
grenades explosions and to the operation of  helicopters, 
vehicles and generators.  (See August 2007 Form 9).  

The service treatment records reflect that the Veteran 
exhibited findings of hearing loss in service and sought 
treatment for acoustic trauma while in service.  An April 
1969 pre-induction examination reflects that the Veteran 
suffered from "mild" hearing loss based on an audiometric 
testing.  

However, there was another audiogram stamped on that form 
that showed hearing with normal limits (WNL) 250-4000 Hz.  

A March 1971 examination reflects normal hearing based on 
"whisper voice" test.  

The service examination reports dated in March 1990, May 
1991, March 1996, June 1996 and May 2000 reflect findings of 
a sensorineural hearing loss.  

The May 1991 examination diagnosed the Veteran with 
"moderate" hearing loss.  The June 1996 examination noted 
"moderate to severe" bilateral hearing loss.  

The May 2000 Report of Medical History reflects that the 
Veteran had complained of ongoing hearing loss since serving 
in the Republic of Vietnam.  

An October 2004 sick slip reflects that the Veteran had 
hearing loss in the line of duty.  A June 2004 treatment 
record reflects hearing loss with a recommendation for 
amplification and retention in current MOS (military 
occupational specialty).  

Additionally, the Veteran was diagnosed with tinnitus in June 
2004.  A July 2004 physical profile reflects that the Veteran 
had high frequency hearing loss.  It was noted that any 
further noise exposure would be hazardous to his health.  

His duty assignment was limited to no noise levels in excess 
of 85 db or weapon firing (not to include firing for 
preparation of replacements for overseas movement (POR) or 
annual weapons qualification with proper ear protection.)  

An April 2005 medical assessment report noted that the 
Veteran's "tinnitus worsened after deployment."  A June 
2005 examination reflects complaints of acoustic trauma while 
on active duty.  The Veteran reported that he had hearing 
difficulty due to generator noise, vehicle noise, artillery 
fire and mortar blasts.  

The Veteran underwent a VA examination in December 2006.  The 
VA examiner noted, in part, that he had mild hearing loss at 
his April 1969 induction examination.  He also noted that 
there was another audiogram stamped on that form that showed 
hearing WNL 250-4000 Hz.  He further stated that the WV test 
performed in March 1971 at separation from his first period 
of active service was insensitive to high frequency hearing 
loss, the type of hearing loss most commonly caused by noise 
exposure.  

The VA examiner noted that the Veteran had severe hearing 
loss in his right ear and moderate to moderately-severe 
hearing loss in his left ear at separation from is second 
period of active duty service in May 1991.  He also stated 
that the Veteran's most recent active duty examinations 
reflected hearing loss.  

Upon examination, the Veteran was diagnosed with mild to 
severe bilateral sensorineural hearing loss and tinnitus.  
The VA examiner concluded, in part, that he could not resolve 
the issue of hearing loss without resorting to mere 
speculation.  

His rationale was that there were no serial audiograms in any 
of the periods of active duty showing evidence of threshold 
shift during any particular period.  

With regard to tinnitus, the examiner opined that it was at 
least as likely as not that his tinnitus was aggravated by 
his most recent period of military service due to noise.  

After a review of the evidence, the Board finds that the 
Veteran was exposed to a significant level of acoustic trauma 
in connection with his duties during his extensive service.  
The Board finds his testimony of exposure to loud noise to be 
credible and consistent with his various duty assignments.  

The service personnel records show that the Veteran's MOS 
included motor transportation supervisor, truck driver and 
mechanic.  His testimony was that, in his first period of 
service, he was assigned to an infantry unit and was exposed 
to artillery fire without wear hearing protection.  

The Board also finds that, on this record, the Veteran 
manifested a chronic hearing problems and tinnitus in 
connection with this service.  

In considering the Veteran's credible statements and the 
service treatment records showing findings recorded during 
service, the Board finds the evidence to be in relative 
equipoise in showing that the current sensorineural hearing 
disability and tinnitus as likely as not are due to this 
documented loud noise exposure during service.  

The Board also finds that the Veteran has presented credible 
lay statements that serve to establish a continuity of 
symptomatology since service.  The Veteran is competent to 
describe his hearing loss and tinnitus since service.  These 
assertions are consistent with the history recorded in 
service and thereafter.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report that on which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

In addition, the post-service treatment records reflect a 
diagnosis of noise induced hearing loss and tinnitus.  (See 
SSA October 2007 and December 2007 Hearing Evaluations).  

Thus, in resolving all reasonable doubt in the Veteran's 
favor, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


III.  Service Connection for Missing Lower Teeth for 
Compensation Purposes

The Veteran reports suffering dental trauma in service when a 
socket wrench slipped and struck him in the mouth.  He 
asserts that two of his lower teeth had to be extracted.  
(See undated Buddy Statement).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not compensable for rating purposes under the 
provisions of 38 C.F.R. § 4.150 (schedule of ratings for 
dental and oral conditions).  

Disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to bone loss due to trauma or disease, such as 
osteomyelitis and not to the loss of the alveolar process as 
the result of periodontal disease since such loss is not 
considered disabling.  38 C.F.R. § 4.150 (Diagnostic Codes 
9900-9916).  

A careful review of the service treatment records shows that 
the Veteran received extensive dental treatment.  In 
particular, he had extractions of teeth numbered from 17-19, 
23-26 due to severe generalized periodontitis in April 1991, 
shortly entering active service.  (See dental records dated 
in April 1991).  

A later service dental record reflects that the Veteran had 
full upper and lower dentures.  (See "remarks").  The 
dental treatments records, however, make no mention of dental 
trauma in service.  Moreover, from the Veteran's testimony, 
his remaining teeth were extracted and he was provided with 
dentures by VA following his service in the Persian Gulf.  

The Board notes that the two missing lower teeth were 
extracted in April 1991 when the claimed injury is reported 
to have occurred.  However, the dentist clearly noted that 
that the removal of the two lower teeth was due to severe 
generalized periodontitis and not trauma.  

Because these extractions took place less than 180 day after 
he entered active service in February 1991, they could not be 
considered service connected even for treatment purposes.  

Hence, on this record, claim of service connection for the 
loss of two lower teeth must be denied under the law.  





ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for two missing lower teeth is denied.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


